                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    MAYKEL VALLADARES-ESCOBAR,
                                                                                        Case No. 18-cv-06659 NC
Northern District of California




                                  12                   Plaintiff,
 United States District Court




                                                                                        ORDER TO DEFENDANT TO SHOW
                                  13            v.                                      CAUSE RE: IMPROPER REMOVAL
                                  14    TRM CORPORATION,
                                  15                   Defendant.
                                  16
                                  17
                                              Defendant TRM Corp. removed this case from Santa Clara County Superior Court,
                                  18
                                       asserting that this Court has subject matter jurisdiction over the case under diversity
                                  19
                                       jurisdiction, 28 U.S.C. § 1332(a) and § 1441(b). ECF 1. The burden is on the removing
                                  20
                                       defendant to establish jurisdiction. If jurisdiction is not established, then the case must be
                                  21
                                       remanded back to state court. This is because the federal courts are courts of limited
                                  22
                                       jurisdiction.
                                  23
                                              Here, TRM asserts that diversity of citizenship is established because plaintiff is a
                                  24
                                       citizen of Nevada and defendant TRM is a citizen of California. Notice of Removal, ECF
                                  25
                                       1, at ¶ 11, 12. But TRM does not address the “local defendant” bar to removal under 28
                                  26
                                       U.S.C. § 1441(b): a civil action otherwise removable under diversity jurisdiction “may not
                                  27
                                       be removed if any of the parties in interest properly joined and served as defendants is a
                                  28
                                   1   citizen of the State in which such action is brought.” Here, TRM, a California citizen, is a
                                   2   “local defendant” under § 1441.
                                   3          Consequently, TRM must show cause in a writing filed by November 16, 2018, as
                                   4   to why this case should not be remanded to state court for improper removal. If plaintiff
                                   5   wishes to respond, he may file a responding brief by November 23.
                                   6          IT IS SO ORDERED.
                                   7   Dated: November 2, 2018                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                   8                                                   United States Magistrate Judge
                                   9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                 2
